Case: 3:19-cv-00020-WHR-SLO Doc #: 18 Filed: 03/08/21 Page: 1 of 1 PAGEID #: 108

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

VANESSA ENGLISH
Case No. 3:19-cev-00020
Plaintiff,
Vv. : Judge Walter H. Rice
RED ROBIN INTERNATIONAL, INC., : Magistrate Judge Sharon L. Ovington
ET AL. ;
Defendants.

ORDER GRANTING STIPULATION FOR DISMISSAL WITH PREJUDICE
This Matter is before the Court on the Stipulation for Dismissal with Prejudice, pursuant
to Fed. R. Civ. P. 41(a)(1)(A)(ii), between Defendant Red Robin International, Inc.
(“Defendant”) and Plaintiff Vanessa English (“Plaintiff”). This Court, being fully apprised of
the premises, hereby ORDERS that Plaintiff's claims against Defendant are dismissed, with
prejudice. Each party subject to the above Stipulation shall be responsible for her or its own

attorneys’ fees and costs.

DATED this sf, day of March 2021.

BY THE COURT

Ac acili LA

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
